Examiners Comment
Claims 1, 13, 20 and 30 have been amended.
Claims 2, 16-17, 21 have been cancelled.
Claims 1, 3-15, 18-20 and 22-30 are allowed.

Reason for Allowance
The following is an examiner’s statement of reasons for allowance: For independent claims 1 and 20, the following underlined claim limitation is not disclosed by any prior art: “… determining adjusted downlink transmission parameters based on channel state feedback (CSF) included in the P3 BM report, wherein the CSF included in the P3 BM report provides information about a channel associated with a beam pair of the serving base station beam and the second UE beam...”
For independent claims 13 and 30, the following underlined claim limitation is not disclosed by any prior art: “… receiving from a base station a P3 beam management (BM) channel state information reference signal (CSI-RS) transmitted over a serving base station beam including repetitions of a P3 BM CSI-RS resource transmitted on a first orthogonal frequency division multiplexing (OFDM) symbol and a second OFDM symbol, and another signal that is multiplexed with the P3 BM CSI-RS resource on the first OFDM symbol; evaluating a first UE beam using the first OFDM symbol and a second UE beam using the second OFDM symbol based on the P3 BM CSI-RS; determining whether to perform a UE beam switch from the first UE beam to the second UE beam based on the evaluation of the first UE beam using the first OFDM symbol and the second UE beam using the second OFDM symbol…”

Closest prior art
Levitsky (US20190239135A1) discloses at paragraph 53-57, data transmission using combination of Tx and Rx beams that maximize throughput and reliability of a communication link between a UE and a base station… enable P3 beam management procedures for autonomous Rx beam switching by a UE that reduces transient periods in link performance that may follow a Rx beam switching event. The Rx beam refinement procedures presented herein allow a UE to test several Rx beam alternatives in order to select best Rx beam that will maximize serving beam spectral efficiency and reliability. FIGS. 5A and 5B illustrate an algorithm for autonomous Rx beam management at a UE based on P3 CSI-RS allocations that enables improved Rx beam selection at the UE. P3 parameters, such as the number of CSI-RS repetitions, channel state feedback CSF allocations, etc., may be allocated to the UE from the base station. The CSF report may comprise full CSI feedback (RI, PMI, CQI) for the current serving (traffic) beam. The UE transmits the updated CSF for the current serving beam to the base station if there is CSF report allocation provided to a UE… If a CSF reporting allocation is obtained, before the timeout is reached, the UE may switch the Rx beam and report an updated CSF for the new Rx beam.
Levitsky discloses determining updating/adjusting transmission parameters based on channel state feedback (CSF) included in the P3 BM report.
However, Levitsky does not disclose that report includes information about a channel associated with a beam pair, i.e. it does not disclose the underlined limitation: “… determining adjusted downlink transmission parameters based on channel state feedback (CSF) included in the P3 BM report, wherein the CSF included in the P3 BM report provides information about a channel associated with a beam pair of the serving base station beam and the second UE beam...”; nor does it disclose “… receiving from a base station a P3 beam management (BM) channel state information reference signal (CSI-RS) transmitted over a serving base station beam including repetitions of a P3 BM CSI-RS resource transmitted on a first orthogonal frequency division multiplexing (OFDM) symbol and a second OFDM symbol, and another signal that is multiplexed with the P3 BM CSI-RS resource on the first OFDM symbol; evaluating a first UE beam using the first OFDM symbol and a second UE beam using the second OFDM symbol based on the P3 BM CSI-RS; determining whether to perform a UE beam switch from the first UE beam to the second UE beam based on the evaluation of the first UE beam using the first OFDM symbol and the second UE beam using the second OFDM symbol…”


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEEPA BELUR whose telephone number is (571)270-3722. The examiner can normally be reached M-F 8 am - 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan Kizou can be reached on 571-272-3088. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DEEPA BELUR/           Primary Examiner, Art Unit 2472